i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-10-00394-CR

                                         David Cepeda JONES,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                         From County Court at Law No. 7, Bexar County, Texas
                                       Trial Court No. 923841
                             Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 30, 2010

DISMISSED FOR LACK OF JURISDICTION

           On April 21, 2010, appellant filed a notice of appeal in which he states “no final conviction”

[has] been imposed.” It appears from a review of the clerk’s record that appellant wants the trial

court to expunge from his records his 2005 arrest for criminal trespass because those charges never

resulted in a final conviction. No final judgment or appealable order signed by the trial court is

contained in the clerk’s record. Therefore, we ordered appellant to show cause why this appeal
                                                                                    04-10-00394-CR




should not be dismissed for lack of jurisdiction. On June 16, 2010, appellant filed a response that

does not provide a basis upon which this court may exercise jurisdiction over his appeal. We

therefore dismiss the appeal for lack of jurisdiction.



                                                            PER CURIAM



DO NOT PUBLISH




                                                 -2-